Title: [Diary entry: 20 August 1798]
From: Washington, George
To: 

 20. A heavy fog. Mer. at 76 Morn. 82 at Night. Thunder in the forenoon & rain around us but none fell here. Mr. Harper went away after Breakfast. No acct. kept of the Weather &ca. from hence to the end of the Month—on acct. of my sickness which commenced with a fever on the 19th. & lasted until the 24th. which left me debilitated. On the 28th. there was a very refreshing Rain but not sufft. to go to the Roots of Indian Corn which was suffering very much for want of it.